              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )   Criminal No. 2018-30
                                 )
PAUL GIRARD, SHAQUAN PRENTICE, )
ROBERT BROWN, WAHILLI JAMES,     )
SHAQUIELLE CORREA, JAMES CRUZ, )
KAREEM HARRY, TYLER EUGENE,      )
ETHERNEAL SIMON, SHERMYRA GUMBS, )
WAYNE BELLILLE,                  )
                                 )
               Defendants.       )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
George A Massucco-LaTaif, AUSA
Meredith Jean Edwards, AUSA
Juan Albino, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
Alphonso G. Andrews, AUSA
United States Attorney’s Office
Christiansted, U.S.V.I.
     For the United States of America,

Ryan W. Greene
St. Thomas, U.S.V.I.
     For Paul Girard,

Adriane J. Dudley
Malorie Diaz
Dudley Rich Davis LLP
St. Thomas, U.S.V.I.
     For Shaquan Prentice,

Renee Marie Andre
Law Offices of Marjorie Rawls-Roberts PC
St. Thomas, U.S.V.I.
     For Robert Brown,
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 2

Alex Omar Rosa-Ambert
Rosa-Ambert Law Offices
San Juan, PR
     For Wahilli James,

Jason Gonzalez-Delgado
Hato Rey, PR
     For Shaquielle Correa,

Miguel Oppenheimer
San Juan, PR
     For James Cruz,

Kye Walker
St. Croix, U.S.V.I.
Frantz J. McLawrence
The McLawrence Law Firm
Fort Lauderdale, Fl
     For Kareem Harry,

Richard F. Farrelly
Law Offices of Birch DeJongh & Hindels PLLC
St. Thomas, U.S.V.I.
     For Tyler Eugene,

Richard H. Dollison
Michall Joseph LaRochell
Law Offices of Richard H. Dollison PC
St. Thomas, U.S.V.I.
     For Etherneal Simon,

Kendys Pimentel-Soto
Kendys Pimentel-Soto Law Office LLC
San Juan, PR
     For Shermyra Gumbs,

Alexander Golubitsky
Alex Golubitsky P.C.
St. Thomas, U.S.V.I.
     For Wayne Bellille.
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 3

                                  ORDER

GÓMEZ, J.

      On October 15, 2019, the Court held a telephonic status

conference with the parties in this matter and the Coordinating

Discovery Attorney. At that conference, the Court addressed

efforts to facilitate the Defendants’ access to discovery at the

Metropolitan Detention Center in Guaynabo, P.R. (“MDC

Guaynabo”).

      On October 16, 2019, the United States filed a notice

regarding the accessibility of the discovery in this matter at

MDC Guaynabo. In that notice, the United States confirmed that

Defendants have access to the discovery room at MDC Guaynabo

seven days a week, from 7:00 a.m. to 4:00 p.m. and 5:30 p.m. to

8:30 p.m., excluding holidays and when unit 4C has social

visits.

      The Court is additionally informed that all discovery is

currently available at MDC Guaynabo.

      The premises considered, it is hereby

      ORDERED that the Defendants in this matter are encouraged

to avail themselves of the opportunity to review discovery daily

between 7:00 a.m. and 4:00 p.m. and between 5:30 p.m. and 8:30

p.m. Should any Defendant require extended time to review
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 4

discovery, that Defendant shall request additional access to the

discovery room from MDC Guaynabo.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
